Citation Nr: 0728378	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In January 2005, the veteran testified at a hearing before a 
Decision Review Officer (DRO).  In July 2007, the veteran 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings are of record.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  There is no credible supporting evidence of an in-service 
stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
July 2002 and March 2006.  The July 2002 letter was provided 
to the veteran prior to the initial adjudication by the RO in 
December 2002.  The veteran was informed of the requirements 
of a successful service connection claim for PTSD.  He was 
provided specific evidence needed to demonstrate an inservice 
stressor, and a PTSD questionnaire was enclosed with the 
letter.  This letter also informed the veteran of his and 
VA's respective duties in obtaining evidence.  He was asked 
to submit information and/or evidence, which would include 
that in his possession, to the RO.  Notice as to assignment 
of disability ratings and effective dates was provided to the 
veteran by the March 2006 letter.  Although the March 2006 
letter did not precede the initial adjudication by the RO, no 
prejudice to the veteran can result.  In this regard, the 
Board is denying the veteran's claim, thus rendering moot any 
questions as to these downstream elements.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not requested VA 
assistance in obtaining any identified records.  VA has made 
efforts to obtain verification of the veteran's described 
stressor of killing a Vietnamese "sapper" in March 1971.  
However, the information provided by the veteran was both 
incorrect and incomplete.  The veteran has been unable to 
identify the location of his unit during the time of either 
of the claimed stressors, or any reliable specific details of 
other units or soldiers present during that time.  As 
indicated in the response from the Center for Unit Research, 
without the location or name of the firebase at which these 
alleged stressors occurred, further efforts to verify the 
stressors are not warranted.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran engaged in combat 
with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, "... Where ... VA determines that the veteran 
did not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau at 
395.  Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

Service medical records are absent for evidence of treatment 
for psychiatric symptoms.  A February 1972 separation report 
of medical history documents the veteran's affirmative 
response that he either then had or previously had nervous 
trouble and depression or excessive worry.  An associated 
separation report of medical examination indicates that 
psychiatric clinical evaluation was normal.  

Service personnel records show that the veteran served as a 
gunner and assistant machine gunner from March 1971 to 
December 1971.  This service was with BTRY D (MG) 71st Arty 
from March to June 1971, MG Btry Prov 23d Gp from June to 
October 1971, and with D Btry MG 71st AD Arty from October to 
December 1971, all in the Vietnam, after which he was 
assigned to Btry A 5th BN 59th ADA, in Ft. Bliss, Texas.  A 
DD 214 shows the veteran to have served as a light AD 
artillery crewman and to have completed training as such with  
the first AIT Bde in Fort Bliss, Texas, in 1971.  
Decorations, medals, badges, commendations, citations and 
campaign ribbons awarded or authorized are listed as the 
National Defense Service Medal, the Vietnam Service meal with 
two bronze service stars, the Good Conduct Medal, the 
Marksman-Rifle, and the Republic of Vietnam Campaign Medal 
with device.  

Other than the veteran's assertion that he served in combat, 
no evidence of record establishes that he engaged in combat 
with the enemy.  Nor did he receive any awards that give rise 
to a presumption that he engaged in combat with the enemy.  
Therefore, evidence in addition to his assertions is required 
to verify his claimed stressors.  

In August 2002, the veteran submitted a statement to the RO 
describing alleged in-service stressors.  He stated that in 
approximately August of 1971 he was in the Air Defense 
Artillery out of Fort Bliss, Texas clearing jungle for what 
he thinks was the 25th Infantry Division.  He stated that 
some time after that, in a location of which he could not be 
sure, he shot and killed an enemy "sapper" while making his 
way around the perimeter.  He also reported that "I have 
never told anyone I did it until now."  He went on to state 
that another incident occurred at a firebase where his unit 
was located, which was also serving as a camping ground for 
soldiers that he thinks were with the first Cavalry.  He 
stated that five of these other soldiers were killed by a 
U.S. mortar.  He went on to state that he tried to save the 
soldiers but they all died.  

A Report of Contact, dated in September 2002, reports that 
the veteran called his veterans service representative to 
state that he could not remember any additional or specific 
information regarding his stressor.  

In November 2002, the veteran underwent a VA PTSD 
examination.  The examination report records the veteran's 
description of the two alleged stressors and the veteran's 
assertion that he served in combat.  Diagnoses of numerous 
psychiatric disorders, including PTSD, were rendered.  

During the January 2005 DRO hearing, the veteran testified 
that in March or April of 1971, while assigned to the A 
Battery, 59th battalion, ADA, his company came under fire, 
during which time he shot and killed an enemy "sapper".  
DRO hearing transcript at 3 - 4.  He also testified that he 
did not know the name of this firebase, as his unit moved 
around frequently providing security for various convoys and 
bases.  Id. at 4.  He asserted that he was assigned to A 
Battery 5th Battallion, 59th ADA, for the entire time he was 
in Vietnam.  Id.  He also testified that no U.S. service 
personnel were killed during that attack and that the only 
person he told about the incident was his sergeant.  Id.  at 
5 - 6.  

During that hearing he provided testimony as to the details 
of his second claimed stressor.  He testified that in June or 
July of 1971 a mortar round, fired from another U.S. mortar 
crew, lost a tailfin, resulting in the mortar coming down in 
the camp and fatally injuring five U.S. soldiers, stating 
that he assisted a medic in attempting to save these 
soldiers.  Id. at 6 - 8.  The veteran testified that the five 
soldiers were infantry men and that he did not know to what 
unit they were attached.  Id. at 14.  He specifically stated 
that he did not know these soldiers' names or the unit to 
which they were assigned, stating "they either had to be out 
of the 1st Cavalry or the 25th Infantry Division, but I don't 
thing they were out of there; because, shortly after I got to 
Vietnam, they sent the 25th Infantry Division back to the 
States.  They could have been the Rangers out of Fort Bragg, 
or they could have been out of the 1st Cavalry, or the 
101st."  Id.  He also testified that he did not know the 
names of the men in the mortar crew that had fired the errant 
mortar, the name of that unit, the name of the medic he 
reported assisting, the unit to which the medic was attached, 
the name of the helicopter unit that he contends medically 
evacuated the fatally wounded soldiers out, or location to 
which those soldiers were taken.  Id. at 15.  

In March 2005, the RO requested from the Center for Unit 
Records Research (CURR) verification of the stressor that the 
veteran killed a "sapper" during an attack of his base 
camp.  The request specified that the veteran was assigned to 
Battery A 5th Batallion 59th ADA and that the events occurred 
between March 1, 1971 and April 30, 1971.  A response text, 
dated in May 2005, stated that research was coordinated  with 
the U.S. Army Center for Military History regarding the 
location of the 5th Bn, 59th ADA and were able to verify that 
the battalion was activated on January 11, 1971 at Fort Bliss 
Texas as the 5th Bn 59th Arty but did not become the 5th Bn, 
59th ADA until September 1, 1971.  The response also stated 
that the unit did not have campaign credit for Vietnam and 
requested that the veteran's DA Form 20 be checked and to 
provide CURR with his correct unit designation and where the 
unit was located.  The response ended with "You do not state 
where the unit was located or what firebase came under 
attack."  

During the July 2007 Board hearing, the veteran again 
provided testimony as to the details of the alleged 
stressors.  He testified that while serving in Vietnam, he 
was assigned to the 59th Anti Aircraft Artillery.  Board 
hearing transcript at 10.  He testified that the five 
soldiers who were killed, as previously described, were not 
attached to his unit, but rather were attached to the 25th 
Infantry.  Id. at 12.  He also testified that this occurred 
approximately five months after he arrived in Vietnam.  Id.  
at 15.  

Although the veteran has made numerous attempts to provide 
specific details regarding his two claimed stressors, he has 
been unable to do so.  Although he testified during the July 
2007 Board hearing that the five fatally wounded soldiers 
were attached to the 25th Infantry, clear from his DRO 
testimony and his August 2002 letter, is that he does not 
know to what unit these soldiers were attached.  More 
importantly, he has been unable to state where his unit was 
located during either this attack or during his alleged 
killing of the Vietnamese "sapper".  The last sentence of 
the May 2005 response from CURR indicates that this 
information is needed to arrive at a verification of his 
claimed stressors.  Further research at this point is not 
indicated; the duty to assist the veteran in developing his 
claim "is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

Finally, even though the veteran has been diagnosed with PTSD 
and the November 2002 examination report implies that the 
PTSD is related to his claimed stressors and claimed combat 
service, this is not verification of the claimed stressors 
and rests only on a foundation of the veteran's 
uncorroborated assertions.  In the case of claims for service 
connection for PTSD, the mere recording of events by a 
medical examiner is not sufficient to verify the occurrence 
of in-service stressors.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996) (after the fact medical nexus evidence cannot 
provide the sole evidence of occurrence of a non-combat 
stressor).

Because none of the claimed in-service stressors have been 
verified, and because the veteran has been unable to provide 
more specific information to warrant additional attempts at 
verification, his claim lacks this necessary element.  For 
this reason the veteran's claim for service connection for 
PTSD must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2006).


ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


